Citation Nr: 1034694	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma.  

2.  Entitlement to a compensable disability evaluation for 
pneumoconiosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Hartford, Connecticut.

The Veteran appeared at a hearing before a local hearing officer 
at the RO in January 2009.  He also appeared at a Travel Board 
hearing before the undersigned Veterans' Law Judge in October 
2009.  Transcripts of the hearings are of record.  

The issue of an increased (compensable) disability evaluation for 
pneumoconiosis is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


FINDING OF FACT

COPD/asthma is not of service origin nor is it caused or 
aggravated by the Veteran's service-connected pneumoconiosis.  


CONCLUSION OF LAW

COPD/asthma was not incurred in or aggravated by military service 
nor is it proximately due to or the result of the service-
connected pneumoconiosis.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


COPD with Asthma

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see generally Hickson v. West, 12 Vet. App. 247, 
253 (1999) (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable for 
the degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, which is prior to the receipt of the 
Veteran's claim for service connection, 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or aggravated 
by, service-connected disease or injury."  Paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service- connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service- connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before 
the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice- connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.

38 C.F.R. § 3.310(b).

At the outset, the Board notes that service connection is 
currently in effect for pneumoconiosis, which has been assigned a 
noncompensable disability evaluation. 

Service treatment records do not contain any findings of COPD or 
asthma.  At the time of the Veteran's February 1968 service 
separation examination, normal findings were reported for the 
lungs and chest.  

In May 1968, the Veteran was hospitalized at Hartford Hospital.  
He was noted to have been discharged from the Navy in March 1968 
after serving four years as a boiler man.  It was indicated that 
when applying for employment at Hamilton Standard, a routine 
chest x-ray revealed bilateral nodular densities in both upper 
lobes.  The Veteran was noted to have worked in hot and dusty 
environments as a boiler man.  It was also reported that the 
Veteran smoked one and one-half packs of cigarettes per day.  
Following testing, which included a lung biopsy, a final 
diagnosis of pneumoconiosis, was rendered.  

At the time of a July 1968 VA examination, the examiner noted 
that the Veteran reported having been found to have a nodular 
infiltration in the upper lobe of both lungs.  The Veteran 
reported having undergone a lung biopsy with the showing of 
pneumoconiosis.  He gave a six or seven year history of cigarette 
smoking.  The Veteran noted being exposed to a lot of dust when 
performing his duties as a boiler man.  He was asymptomatic 
throughout his period of service.  

Physical examination of the chest revealed a well-healed scar 
over the right side of the chest wall measuring about four inches 
long, resulting from the biopsy.  The Veteran had normal chest 
expansions, no dullness, no crepitations, and normal breath 
sounds.  The examiner rendered a diagnosis of pneumoconiosis, 
confirmed by lung biopsy done at Hartford Hospital.  

In an August 1968 addendum report, the Chief of Medical Service 
indicated that he had reviewed the file and could not approve the 
diagnosis of history of pneumoconiosis because there was no 
report of lung biopsy in the file.  A revised diagnosis of 
disease of the lung-not found, was rendered.  

In June 2007, the Veteran requested service connection for COPD.  
In support of his claim, the Veteran submitted a May 2007 letter 
from his private physician, E. Cappelluti, M.D., indicating that 
the Veteran had been under her care for treatment and monitoring 
of COPD, obstructive sleep apneas, and dyspnea.  She noted that 
the Veteran had had a open lung biopsy in 1968 demonstrating 
pneumoconiosis.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that in an April 2002 treatment record, the 
Veteran's private physician, M. Teiger, M.D., indicated that all 
of the Veteran's old records and chest x-rays supported a 
diagnosis of mild COPD due to cigarettes but did not support the 
diagnosis of pneumoconiosis (yet).  In a May 2002 treatment 
record, Dr. Teiger diagnosed the veteran as having mild 
COPD/chronic asthma.  

At the time of a May 2004 pulmonary evaluation, the Veteran's 
private physician, E. Shore, M.D., indicated that the Veteran 
reported having undergone a lung biopsy in 1968 which 
demonstrated pneumoconiosis.  He also noted that the Veteran 
smoked 2.5 packs of cigarettes for 30 years and then had 
shortness of breath and objective findings of obstructive lung 
disease.  

He stated that the Veteran reported having worked as a boiler 
operator while in the Navy and that every 600 hours he had to 
clean out the boiler which was loaded with asbestos.  The Veteran 
indicated that he used raw asbestos to create slag and that he 
did not wear a mask.  He noted that chest x-rays performed at his 
place of employment looked like someone had poured salt all over 
his chest x-rays.  He subsequently underwent a lung biopsy at 
which time pneumoconiosis was diagnosed.  It was Dr. Shore's 
impression that the Veteran had COPD and pneumoconiosis.  Dr. 
Shore stated that spirometry testing revealed mild obstruction 
without a response to bronchodilators.  

A June 2004 chest x-ray revealed probably chronic changes, 
including parenchymal scarring and pleural thickening.  No acute 
abnormality was demonstrated.  A February 2005 pulmonary 
ventilation perfusion scan revealed a low probability for 
pulmonary embolic disease.  

A May 2006 chest x-ray demonstrated no active disease in the 
chest.  An October 2006 chest x-ray revealed scarring at the 
right lung base with no other significant findings.  

In a July 2007 letter, a co-worker and friend of the Veteran, H. 
N., indicated that he had known the Veteran for the past 29 
years.  He noted that he had seen the Veteran have problems with 
breathing and numerous episodes of bronchitis, asthmatic type 
attacks, and pneumonias.  He indicated that his lifestyle had 
steadily digressed due to his breathing problems.  

In a July 2007 letter, S. B., a friend of the Veteran and a 
registered nurse, indicated that the Veteran had developed 
chronic chest and lung pains.  She noted that the pain had 
prevented him from working at his place of employment many days 
in the past year.  She stated that it also prevented him from 
doing some physical activities.  

In August 2007, the Veteran was afforded a VA examination.  The 
examiner indicated that the claims folder was available and had 
been reviewed.  The examiner noted that the Veteran served in the 
Navy from 1964 to 1968 and that he worked in the boiler room 
without proper breathing protection.  The examiner stated that 
the Veteran was diagnosed with pneumoconiosis by way of lung 
biopsy in 1968.  The Veteran reported that for the first twenty 
years he was doing fine but after that he developed frequent 
bronchitis, which if not treated quickly would develop into 
pneumonia.  The Veteran stated that he had been prescribed 
Prednisone intermittently in tapering doses since 1988.  He noted 
having been diagnosed with pneumonia on at least 10 occasions, 
with the last diagnosis between February and April 2007.  

The Veteran reported smoking for twenty years until the age of 
34.  He noted that the most he ever smoked was 3 packs per day 
when working 16 hour shifts.  He reported smoking 2 per packs per 
day most times.  The Veteran indicated that he had asbestos 
exposure while on active duty.  If he worked on pipes, the 
asbestos flakes would be floating in the air.  The Veteran noted 
that chest x-rays taken by his employer lead to the lung biopsy 
which resulted in the diagnosis of pneumoconiosis.  

The examiner indicated that the Veteran was asthmatic and that he 
had had asthma attacks fifteen times in the past month.  

Physical examination revealed no presence of cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  There was no 
weight loss or gain.  There were no conditions underlying 
restrictive disease.  There was no kyphoscoliosis or pectus 
excavatum.  The Veteran had a peak flow of 600 approximately 20 
minutes after using Albuterol.  His pulse oximetry reading was 95 
percent.  He had slight increased respirations with ambulation 
without pursing of the lips.  Respirations became heavier 
sounding with ambulation.  

The examiner indicated that the Veteran was service-connected for 
pneumoconiosis, diagnosed in 1968, without any residual effects 
for 20 years reported by the Veteran.  She noted that the Veteran 
was seen with new pulmonary diagnosis in 2002 with COPD and 
asthma for which he was being treated effectively as evidenced by 
peak flow and pulse oximetry readings and his ability to climb 
stairs and not require oxygen during the activity.  

The examiner stated that it was not likely that the service-
connected pneumoconiosis was related to the new diagnoses of COPD 
and asthma.  She indicated that the COPD/asthma was more likely 
related to the long history of excessive cigarette smoking, which 
the Veteran admitted to inhaling up to 3 packs per day.  The 
examiner also noted that the Veteran had a history of asbestos 
exposure while on active duty in the Navy.  She observed that 
pulmonary function tests and chest x-rays with additional 
pulmonary evidence from his outside medical doctor should be 
included in his records to corroborate his history.  The examiner 
noted that the Veteran had mild functional limitation.  

In a February 2008 letter, the Veteran's private physician, D. 
Shah, M.D., indicated that the Veteran had a long standing 
history of COPD.  He noted that a September 2007 CT scan showed 
lung scarring secondary to pneumonococious causing the COPD 
condition.  

A November 2008 CT scan of the thorax revealed partially 
calcified bilateral pleural plaques but was negative for any 
pulmonary masses or consolidations or acute pathology in the 
chest and negative for interstitial lung disease.  

At the time of his January 2009 hearing before a local hearing 
officer, the Veteran testified that he was a boiler operator 
while in the Navy.  He stated that every 600 hours he had to 
scrape the boiler and wore no respirator.  The Veteran reported 
using a wire brush and a scraper when cleaning the boiler.  The 
Veteran also reported installing lagging.  He stated that dust 
particles would fly if the old pipes were tapped.  The dust was 
carbon and asbestos.  The Veteran testified that he was first 
diagnosed with COPD approximately 15 years ago.  He reported 
having constant pain in his lungs.  He also noted using a 
nebulizer and having to take prednisone treatment on occasion.  
The Veteran noted Dr. Shah's report stating that the COPD was 
caused by the pneumoconiosis.  The Veteran stated that it was his 
belief that his pneumoconiosis had become worse over time.  

At his October 2009 Travel Board hearing before the undersigned 
Veterans Law Judge, the Veteran testified that his pneumoconiosis 
had worsened in severity, to the point that he was now on a 
nebulizer.  He also reported having to take Prednisone on 
occasion.  He noted going on Prednisone five to six times per 
year.  He further indicated that he had been switched to 
Symbicort.  He noted that he started going to a pulmonologist 
about five or six years ago.  The Veteran expressed his belief 
that his COPD/asthma was caused by his work in the boiler room.  
He also stated that it was his belief that his asthma/COPD had 
been brought on by his pneumoconiosis.  

Following the October 2009 hearing, the Board referred this 
matter for a VHA opinion with regard to the etiology of any 
COPD/asthma and severity of the Veteran's service-connected 
pneumoconiosis.  

In a January 2010 letter, the Board referred the matter to a 
pulmonologist and requested that he provide answers to the 
following questions:  Does the Veteran currently have COPD and/or 
asthma?  If so, is it at least as likely as not (50 percent 
probability or greater) that any current COPD and/or asthma, if 
found, is related to the Veteran's period of active service?  If 
not, is it at least as likely as not that the Veteran's service-
connected pneumoconiosis caused or aggravated (permanently 
worsened) any current COPD and/or asthma?  

The examiner was also requested to render an opinion as to what, 
if any, residuals currently arose from the Veteran's service-
connected pneumoconiosis.  If there were none, the examiner was 
to so state.  

In response to the request, a February 2010 response was prepared 
by a pulmonologist on the staff of the Fargo VAMC.  The physician 
indicated that he had reviewed the file.  He noted that the data 
reviewed consisted of history and examination findings and 
imaging data.  Pulmonary diagnoses included asthma; COPD; history 
of smoking, 50 pack years; asbestos related pleural disease; and 
lung nodules.  

The physician noted that the Veteran was on active service from 
March 1964 to February 1968, worked with boilers, and was exposed 
to asbestos.  He also observed that the Veteran had had a lung 
biopsy at Hartford Hospital in 1968.  The exact report was 
unavailable but it was a biopsy of a nodule which turned out to 
be a benign scar.  

The examiner indicated that the Veteran had obstructive airways 
disease as mentioned in multiple notes in the chart. He observed 
that PFT data was available from August 2007 and December 2007.  
PFTs were nonobstructive but the Veteran was on treatment.  He 
further observed that the July 2008 blood count showed no 
eosinophilia.  The examiner noted that October 2007 and October 
2008 records mentioned diagnosis of COPD and asthma.  The exact 
severity of obstructive airways disease was questionable though 
it had been mentioned as moderate but PFT data would not support 
more than mild airway obstruction; it was likely a clinical 
diagnosis.  

The examiner indicated that the etiology of the obstructive 
airway disease was possibly environmental allergies leading to 
asthma and smoking causing COPD.  He noted that it was unlikely 
that asbestos exposure was contributory.  He observed that the 
role of asbestos as a causative agent for obstructive airway 
disease was controversial and that generally asbestos had not 
been accepted as a causative agent for COPD.  

As it related to pneumoconiosis, the examiner indicated that 
several imaging reports were available.  He noted that the 
Veteran did have pleural disease more than likely related to 
asbestos exposure in Navy.  He observed that September 2007 chest 
imaging showed scattered nodular pleural thickening and that a 
November 2008 CT scan of the chest showed pleural thickening but 
no interstitial lung disease.  He also observed that an October 
2006 chest CT showed minor scarring at the right lung base with 
no mention of interstitial lung disease and that October 2007 and 
October 2008 lung examinations revealed no crackles.  He opined 
that all data pointed to absence of interstitial lung disease.  
He also stated that pleural disease alone did not cause any 
significant pulmonary limitation.  

The examiner stated that the COPD/asthma had no proven linkage to 
asbestos and that there was no evidence of asbestos related 
interstitial lung disease (asbestosis).  He indicated that it was 
therefore less likely than not that the asbestos exposure was a 
significant contributory factor in the Veteran's pulmonary 
limitation.  The examiner noted that the Veteran had had 
significant exposure to asbestos and remained at risk for other 
disease (especially lung and pleural malignancies) in the future.

In a March 2010 clarification letter concerning the February 2010 
report, the Board noted that the Veteran was already service-
connected for pneumoconiosis and was seeking a higher disability 
evaluation for the service-connected disability.  The Board also 
observed that the Veteran was seeking service connection for 
other respiratory disability, COPD and asthma.  

The Board indicated that to make a decision concerning these two 
issues, it would like to know the disabling manifestations of the 
service-connected pneumoconiosis.  It observed that when 
discussing pneumoconiosis, the VA physician mentioned that all 
data pointed to absence of interstitial lung disease and that 
pleural disease alone typically did not cause any significant 
pulmonary limitation, but he did not specifically state whether 
the Veteran had disabling manifestations of the service-connected 
pneumoconiosis.  

The Board also indicated that it would like to know whether the 
disability for which service connection was claimed, that was 
COPD or asthma, was either related to disease, injury or event 
during the veteran's active military service or caused or 
aggravated by the service-connected pneumoconiosis.  It noted 
that for example, the physician mentioned possible environmental 
allergies leading to asthma but did not mention what the possible 
environmental allergies would be for the Veteran in this case and 
whether they occurred during his military service or not.  

The Board requested that the physician prepare an addendum to the 
prior opinion answering the following questions and explaining 
the basis for the specific answers given.  Is it at least as 
likely as not (50 percent probability or greater) that the 
diagnosed asthma and/or COPD is related to the Veteran's period 
of active service?  If not, is it at least as likely as not that 
the Veteran's service-connected pneumoconiosis caused or 
aggravated the diagnosed COPD and/or asthma?  What are the 
disabling manifestations, if any, of the service-connected 
pneumoconiosis?

In a May 2010 reply letter, the physician who prepared the 
February 2010 report responded as follows to the questions set 
forth by the Board in its March 2010 letter.  

The physician indicated that it was less likely than not that the 
diagnosed obstructive lung disease (asthma or COPD) had a 
relationship to the Veteran's active duty.  He stated that there 
was no viable evidence that any suspected triggers (allergens) 
were acquired during active service.  He noted that while it was 
true that the Veteran's exact allergies were not known, it was 
not customary to do allergy testing in the majority of asthma 
cases.  He further stated that even if they were to do allergy 
testing, they would not be able to say as to when he became 
sensitized to a particular allergen without resorting to mere 
speculation.  He noted that in this case there was no history of 
obstructive airway disease during the service years or 
immediately thereafter, hence the basis for his conclusion.  

The physician also indicated that it was less likely than not 
that the asbestos exposure the Veteran got during service 
(resulting in his service-connected pneumoconiosis) was worsening 
or aggravating his obstructive airways disease.  

Finally, the examiner indicated that the third question as to 
whether there were any limitations due to service-connected 
pneumoconiosis was the most difficult to answer.  He noted that 
all the evidence that was there in his file was for pleural 
disease, not interstitial lung disease.  He indicated that they 
had no factual basis to increase the disability rating based on a 
diagnosis of pneumoconiosis, which in his opinion was at the best 
questionable.  Pleural disease did not equal pneumoconiosis.  
Therefore, he would not ascribe any disabling manifestation to 
the diagnosis of service-connected pneumoconiosis.  He stated 
that he hoped this answered the questions.  

With regard to the issue of service connection for asthma/COPD on 
a direct basis, the Board notes that the Veteran's service 
treatment records are devoid of any complaints or findings of 
COPD or asthma.  The Board further notes that normal findings for 
the lungs and chest were reported at the time of the Veteran's 
February 1968 service separation examination.  Although the Board 
observes that pneumoconiosis was found as a result of a lung 
biopsy performed in May 1968, there were no complaints, findings, 
or diagnoses of COPD or asthma made at that time.  The Board 
further notes that there were also no findings of asthma or COPD 
at the time of the Veteran's July 1968 VA examination, with 
physical examination revealing normal chest expansions, no 
dullness, no crepitation, and normal breath sounds.  

While the Veteran has expressed his belief that his current 
asthma/COPD is related to his exposure to dust in service, he, as 
noted above, is not competent to render an opinion as to the 
etiology of his current asthma/COPD.  Likewise, the Veteran's 
friend and co-worker is also not qualified to render such an 
opinion.  The Veteran's friend who is a registered nurse, did not 
provide any opinion as to the etiology of any respiratory 
disorder.  

The Board further notes that the September 2007 VA examiner, 
following a comprehensive review of the claims folder and a 
thorough examination of the Veteran, indicated that his 
COPD/asthma was more likely related to the long history of 
excessive cigarette smoking, which the Veteran admitted to 
inhaling up to 3 packs per day.  Although the Board notes that 
the Veteran's private physician, Dr. Shah, noted a positive 
relationship with regard to COPD/asthma, this was based upon his 
belief that the Veteran's service-connected pneumonococious 
caused the COPD condition.  It was not based upon any direct 
causation.  Finally, the VA physician who prepared the February 
and May 2010 reports, a pulmonary specialist, after a thorough 
review of the claims folder on two separate occasions, indicated 
that it was less likely than not that the diagnosed obstructive 
lung disease (asthma or COPD) had a relationship to the Veteran's 
active duty.  He cited specific findings including there being no 
viable evidence that any suspected triggers (allergens) were 
acquired during active service and there being no history of 
obstructive airway disease during the service years or 
immediately thereafter.

In the current case, the service treatment records are absent of 
findings of COPD/asthma.  Treatment records associated with the 
claims folder subsequent to his period of service, including the 
results of VA examinations, also do not reveal any findings of 
any COPD/asthma in close proximity to service.  The absence of 
such findings within close proximity to service is more probative 
than the Veteran's recent statements and beliefs.  Moreover, as 
noted above, there is no competent medical evidence of record 
relating any current COPD/asthma to the Veteran's period of 
service on a direct basis.  As such, service connection for 
COPD/asthma on a direct basis must be denied.  

As to the Veteran's claim of service connection for COPD/asthma 
as secondary to his service-connected pneumoconiosis, as noted 
above, both he and his friend/fellow coworker, are not qualified 
to render an opinion as to the any relationship between these 
disorders.  The Veteran's registered nurse friend also did not 
render any opinion as to the relationship between his service-
connected pneumoconiosis and his COPD/asthma.  

The Board does note that Dr. Shah, in his February 2008 letter, 
indicated that a September 2007 CT scan showed lung scarring 
secondary to pneumonococious causing the COPD condition.  
However, the Veteran's private physician, Dr. Teiger, in the 
April 2002 treatment record, indicated that all of the Veteran's 
old records and chest x-rays supported a diagnosis of mild COPD 
due to cigarettes.  Moreover, the August 2007 VA examiner, 
following a thorough review of the treatment records and a 
comprehensive examination of the Veteran, indicated that that it 
was not likely that the service-connected pneumoconiosis was 
related to the new diagnoses of COPD and asthma.  As with Dr. 
Teiger, she felt that the Veteran's COPD/asthma was more likely 
related to the long history of excessive cigarette smoking, which 
the Veteran admitted to inhaling up to 3 packs per day.  
Furthermore, the February/May 2010 reviewer, a pulmonologist, 
following two comprehensive reviews of the record, indicated that 
it was less likely than not that the asbestos exposure the 
Veteran got during service, which resulted in his service-
connected pneumoconiosis, was worsening or aggravating his 
obstructive airways disease.  Hence, three physicians, including 
Dr. Teiger, the Veteran's private physician, and the VA pulmonary 
specialist, have attributed the Veteran's COPD/asthma to causes 
other than his service-connected pneumoconiosis.  As such, the 
preponderance of the evidence is against the claim of service 
connection for COPD/asthma as secondary to the Veteran's service-
connected pneumoconiosis and reasonable doubt does not arise.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 23,353 
(Apr. 30, 2008).

The Veteran's status has been substantiated.  The Board notes 
that in a June 2007 letter, the RO provided the Veteran with 
notice that informed him of the evidence needed to substantiate 
his claim.  The letter also told him what evidence he was 
responsible for obtaining and what evidence VA would undertake to 
obtain.  The letter also told him to submit relevant evidence in 
his possession.

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this 
case, the Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in June 2007 and 
July 2008.

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified.  The Veteran has also been afforded 
a VA examination and the matter was referred for an VHA opinion 
in January 2010, with a February 2010 report and a May 2010 
addendum report being prepared in conjunction with the Veteran's 
claim.  The results of the examinations are sufficient in order 
to properly rate the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements; his testimony at two 
separate hearings, and by way of arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide the appeal.  Based upon the foregoing, the duties to 
notify and assist the Veteran have been met, and no further 
action is necessary to assist the Veteran in substantiating this 
claim.


ORDER

Service connection for COPD/asthma is denied.  


REMAND

Pneumoconiosis is rated under the General Rating Formula for 
Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 
6832.  

Under the General Rating Formula for Interstitial Lung Disease, a 
10 percent rating is warranted when a pulmonary function test 
shows a forced vital capacity (FVC) of 75 to 80 percent of the 
predicted value or a diffusion capacity of the lung for carbon 
monoxide based on the single breath method (DLCO) is 66 to 80 
percent of the predicted value.  A 30 percent rating is warranted 
when testing shows a FVC of 65 to 74 percent of the predicted 
value or where DLCO is 56 to 65 percent of the predicted value.  
A 60 percent rating is warranted for FVC of 50 to 64 percent 
predicted, or DLCO of 40 to 55 percent predicted or a maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A higher total rating is warranted 
for more limiting capacities, cor pulmonale or pulmonary 
hypertension, or a requirement for outpatient use of oxygen.  
38 C.F.R. § 4.97, Diagnostic Code 6832.

The Board notes that while the Veteran was afforded a VA 
examination in 2007, the examiner did not perform any pulmonary 
function testing with regard to the Veteran's claim.  The 
examiner noted that the Veteran reported that PFT studies had 
been performed by his private physician three months earlier and 
that he was going to be forwarding the results of the tests to 
the RO.  It does not appear that the test results were forwarded 
to the RO.  The Board further observes that the VA examiner did 
not directly address what, if any, residuals the Veteran had from 
his service-connected pneumoconiosis.  

As noted above, the matter was then referred by the Board for a 
VHA opinion.  In the May 2010 report, the examiner indicated that 
the question as to whether there were any limitations due to 
service-connected pneumoconiosis was the most difficult to 
answer.  As noted above, he indicated that all the evidence in 
the Veteran's file was for pleural disease, not interstitial lung 
disease, and that he had no factual basis to increase the 
disability rating based on a diagnosis of pneumoconiosis, which 
in his opinion was at the best questionable.  He stated that 
pleural disease did not equal pneumoconiosis and that therefore, 
he would not ascribe any disabling manifestations to the 
diagnosis of service-connected pneumoconiosis.  

While the examiner noted that he could not ascribe any disabling 
manifestations to the Veteran's pneumoconiosis, the record does 
not contain sufficient results, namely the results of PFT 
testing, to properly rate the Veteran's service-connected 
pneumoconiosis.  The Veteran's representative has noted this 
defect.  Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination."  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 
563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the extent and 
severity of his service-connected 
pneumoconiosis.  The claims folder should 
be made available to the examiner.  All 
necessary tests and studies are to be 
performed, including pulmonary function 
tests, and all findings are to be reported 
in detail.  It is essential that the 
pulmonary function study contains the full 
range of results necessary to rate the 
disability under the diagnostic criteria 
(FEV-1, FVC, DLCO (SB), maximum exercise 
capacity, maximum oxygen consumption with 
cardiorespiratory limitation).  The 
presence or absence of right ventricular 
hypertrophy, cor pulmonale, pulmonary 
hypertension, or outpatient oxygen therapy 
should also be documented.  The examiner is 
requested to render an opinion as to what, 
if any, residuals are solely attributable 
to the Veteran's service-connected 
pneumoconiosis.  If there are currently no 
residuals, the examiner should so state.  
Rationale should also be provided for this 
opinion.  

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


